Citation Nr: 0205383	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-90 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
sarcoidosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
service-connected sarcoidosis, evaluated as 30 percent 
disabling. 


REMAND

The Board notes that a "report of contact" (VA Form 119), 
dated in May 2002, shows that the veteran requested a VA 
videoconference hearing.  The Court has determined that the 
veteran has a right to request a hearing before the issuance 
of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 
C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2001).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA videoconference hearing.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




